Citation Nr: 1617721	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-13 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-operative lung hernia residuals.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as secondary to service-connected post-operative lung hernia residuals.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected post-operative lung hernia residuals.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  

In December 2009, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO in North Little Rock, Arkansas.  A transcript of the hearing is of record. 

The Board remanded the case in June 2010 for additional development and it now returns for further appellate review.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a January 2016 Written Brief Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.     

The issues of entitlement to service connection for hypertension and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's post-operative lung hernia residuals have not been productive of respiratory disability.

2.  COPD is not caused or aggravated by service-connected post-operative lung hernia residuals.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for post-operative lung hernia residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.96, 4.97, Diagnostic Code 6843 (2015).

2.  The criteria for service connection for COPD as secondary to service-connected post-operative lung hernia residuals have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, June 2008 and July 2008 letters, sent prior to the initial unfavorable decision issued in November 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection and increased rating claims, respectively, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As the June 2008 letter only addressed direct service connection, a July 2010 letter informed the Veteran of the evidence and information necessary to substantiate his service connection claim on a secondary basis.  

While the July 2010 letter was issued after the initial November 2008 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the July 2010 letter was issued, the Veteran's service connection claim was readjudicated in the January 2014 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Regarding the Veteran's claim for service connection for COPD as secondary to his service-connected lung hernia residuals, he was afforded multiple VA examinations and opinions that included comment on the etiology of his COPD in January 2009, March 2009, July 2010, and May 2012.  

As discussed below, the Board finds the March 2009 opinion adequate to decide the claim.  Specifically, such was predicated on a prior interview with the Veteran and a complete examination, as well as a review of the record, to include his medical records.  The proffered opinion considered all of the pertinent evidence of record and provided a complete rationale.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In so finding, the Board acknowledges that the January 2009, July 2010, and May 2012 opinions, which opined negatively on a relationship between the Veteran's COPD and service-connected lung hernia residuals, did not provide an adequate rationale for such finding.  However, neither the AOJ nor the Board has made a finding that the March 2009 opinion was inadequate.  Therefore, VA's duty to obtain another opinion has not been triggered.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection claim decided herein has been met.

Pertinent to his increased rating claim, the Board notes that during the hearing, the Veteran raised concerns about his August 2008 and January 2009 VA examination as he was unable to complete the pulmonary function testing.  Specifically, in 2008, the Veteran was only able to complete two tests as he passed out, and in January 2009, DLCO testing could not be completed due to left-sided rib pain.  However, as explained below, the Board finds that the examinations are adequate for rating purposes, as the August 2008 examiner still was able to capture PTFs according to the rating criteria under which the Veteran's lung hernia is rated, and the January 2009 examiner found that the Veteran's lung hernia residuals had fully resolved and that his respiratory issues were associated with his COPD.  Thus, such PFTs are not relevant for evaluating the Veteran's lung hernia residuals.  Moreover, the examiners conducted an interview with the Veteran, a review of the pertinent medical history, and a full examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in December 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the December 2009 Board hearing, as relevant to the Veteran's secondary service connection claim for COPD, testimony was solicited regarding the alleged nexus between such disability and the Veteran's lung hernia residuals.  Relevant to the increased rating claim, testimony regarding the current severity of such disability, to include the impact such has on the Veteran's daily life and employability, was offered.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that the undersigned failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  Furthermore, as a result of the Veteran's hearing testimony, the Board remanded the case in order to obtain SSA and updated VA treatment records.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

As indicated previously, the Board remanded the issues in June 2010 for additional development.  In this regard, and as relevant to the claims herein decided, the AOJ was directed to provide the Veteran with an opportunity to identify any outstanding records, obtain updated VA treatment records and SSA records, and afford him proper VCAA notice that informs him of the evidence and information necessary to establish his claim for COPD on a secondary basis.  Thereafter, a July 2010 letter requested that the Veteran identify any outstanding records; however, he did not do so.  Additionally, updated VA treatment records and SSA records were obtained and the Veteran was provided with the proper VCAA notice regarding secondary service connection in July 2010.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.
  
II.  Analysis

A.  Factual Background

The Veteran seeks an increased rating for his service-connected lung hernia residuals, operated on in 1986, and service connection for COPD, diagnosed in approximately 2007, as secondary to such disability.  For brevity, the facts and medical evidence regarding the Veteran's service-connected lung hernia residuals and claimed COPD are presented together.

VA treatment notes reflect that the Veteran was seen on multiple occasions for exacerbations of his COPD, to include in January 2008, June 2008, July 2008, February 2009, September 2009, and January 2010.  Symptoms were variously described as including shortness of breath, dyspnea on exertion, wheezing, cough, fatigue, weakness, inability to do activities, and requiring the use of oxygen on occasion.  Notes next to the Veteran's diagnosis of COPD include a two pack per day smoking habit for 55 years, chronic shortness of breath, dyspnea on exertion, and later add that he has moderate to severe obstruction on PFTs and that his chest X-ray is okay.

Such treatment notes document that the Veteran was prescribed medication to control his COPD, including inhalers, prednisone, and antibiotics.  While the Veteran's lung hernia is included in his accompanying list of various diagnoses, no associated symptoms are listed, and treatment notes are silent for any mention of the Veteran's lung hernia residuals as a possible source for his respiratory complaints.

A June 2008 chest x-ray showed surgical clips in the left anterior chest, and the impression was a stable post-operative chest.

In August 2008, the Veteran underwent a VA respiratory examination where it was noted that he had a benign lung tumors removed in the 1980s, from which he developed a lung abscess, for which he was operated on, and had not had any subsequent lung surgery.  Upon examination, the Veteran had a well-healed left thoracotomy scar which was not tender, elevated, depressed, erythematous, or otherwise abnormal.  Respiratory symptoms were noted, and the examiner stated that the Veteran's lung problem was complicated by his COPD.  Pulmonary function testing revealed an FEV-1 of 66 percent predicted value, and FVC of 60 percent predicted value, and an FEV-1/FVC of 81 percent.  It was noted that the Veteran was only able to complete two tests as he passed out.

In January 2009, the Veteran underwent a VA respiratory examination.  He was diagnosed with COPD and residuals of a lung abscess.  The examiner found that "the largest part of this Veteran's disability" was related to his COPD rather than lung hernia residuals, based on his previous PFTs and current examination which primarily showed bronchospastic airway disease.  Pulmonary function tests revealed an FEV-1 of 54 percent predicted value; DLCO testing could not be performed due to left-sided rib pain.

In March 2009, an addendum opinion was obtained wherein the examiner stated that the Veteran's lung hernia residuals and COPD were separate conditions, unrelated to each other.  He explained that the lung abscess was a one-time event resulting from surgery for a benign tumor and that COPD was a condition which takes years to develop and was confirmed by the Veteran's pulmonary function studies.  The examiner further found that the Veteran's lung hernia was asymptomatic, as such occurred many years ago, and benign, and would therefore not cause symptoms this remotely.  The Veteran's cough, wheeze, and oxygen requirements were therefore found to be a product of his COPD and unrelated to his lung hernia residuals.

As mentioned above, additional VA respiratory examination/opinions were obtained in July 2010 and May 2012.  The Board notes that such did not include PTFs and found that there was no relationship between the Veteran's respiratory complaints/COPD and lung hernia residuals.  However, as such opinions do not include a full rationale, the Board will not rely on such opinions herein.

B.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As an initial matter, the Board notes that the Veteran's lung hernia residuals were previously rated under Diagnostic Code (DC) 6604, the code for COPD.  In the January 2014 supplemental statement of the case, the AOJ notified the Veteran that his lung hernia residuals would henceforth be evaluated under DC 6843, the code which includes hernias.  As noted in the supplemental statement of the case, such does not have any practical impact the evaluation of the Veteran's lung hernia, as both DC 6604 and 6843 use the general rating formula for respiratory disorders, which are identical in substance.

The Veteran's lung hernia residuals are currently evaluated as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6843, for "traumatic chest wall defect, pneumothorax, hernia, etc."  Pleural cavity injuries and other disorders under Diagnostic Codes 6840 through 6845 are evaluated under a general rating formula for restrictive lung disease.

Under Diagnostic Code 6843, a 30 percent rating is warranted where FEV-1 is 56 to 70 percent of predicted, or; the ratio of FEV-1/FVC is 56 to 70 percent, or; DLCO (SB) is 56 to 65 percent of predicted. 

A 60 percent rating is warranted where FEV-1 is 40 to 55 percent of predicted value, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 100 percent (total) rating is warranted if FEV-1 is less than 40 percent of predicted value, or; with FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; with maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; with cor pulmonale (right heart failure), or; with right ventricular hypertrophy, or; with pulmonary hypertension (shown by Echo or cardiac catheterization), or; with episode(s) of acute respiratory failure, or if the Veteran requires outpatient oxygen therapy.  

Effective on October 6, 2006, prior to the receipt of the Veteran's claim for an increased rating, VA added provisions that clarify the use of pulmonary function test (PFT) results in evaluating respiratory conditions, but do not alter specific ratings under the affected diagnostic codes.  See 71 Fed. Reg. 52459 (Sept. 6, 2006) (codified at 38 C.F.R. § 4.96(d)).  This regulation entitled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven subsections.  38 C.F.R. § 4.96(d)(1)-(7).

PFTs are required except: (i) when the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; or (iv) when outpatient therapy oxygen is required.  38 C.F.R. § 4.96(d)(1). 

If the DLCO(SB) test is not of record, evaluation is based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2). 

When the PFTs are not consistent with clinical findings, evaluation is based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a given case.  38 C.F.R. § 4.96(d)(3). 

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator tests should not be done and states why.  38 C.F.R. § 4.96(d)(4). 

When evaluating based on PFTs, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values are used for rating purposes.  38 C.F.R. § 4.96(d)(5). 

When there is a disparity between the results of different PFTs (FEV-1, FVC, etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6). 

Finally, if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned. 
38 C.F.R. § 4.96(d)(7).

Here, the Veteran contends that a rating in excess of 30 percent for his lung hernia residuals is warranted so as to more accurately reflect the severity of his symptomatology.  The Board notes that the Veteran's lung hernia residuals have  been variously rated as 60 percent disabling, effective, September 24, 1986, 30 percent disabling, effective February 1, 1989, noncompensable, effective December 1997, and, in the rating decision on appeal, 30 percent disabling, effective June 24, 2008.  During his Board hearing, the Veteran claimed that such disability was worse now than when he was in receipt of a higher rating.  He explained that he had recently suffered an infection of his lung and was treated with a Z-pak.  He also described that he was on inhalers and prednisone.

As illustrated above, the medical evidence documents that the lung infections the Veteran was treated for were determined to be due to his COPD.  In particular, a September 2009 VA treatment note specifically documents that the Veteran was prescribed a Z-pak for an exacerbation of his COPD.  Again, VA treatment notes do not show any respiratory symptoms attributable to the Veteran's lung hernia residuals.  

Furthermore, the medical evidence shows that the Veteran's lung hernia residuals are stable and asymptomatic.  Here, the Board points to the June 2008 chest X-ray showing a stable post-operative chest, and the fact that the Veteran has not had any subsequent surgery for his lung hernia.  Moreover, the March 2009 VA examiner found that the Veteran's lung hernia residuals were asymptomatic, as such originated many years ago from a benign growth, and would therefore not cause symptoms this remotely.  Because of this, the examiner then found that the Veteran's cough, wheeze, and oxygen requirements were caused by his COPD and unrelated to his lung hernia residuals.

Notably, the Veteran was treated on multiple occasions for respiratory complaints, none of which were attributed to his lung hernia residuals.  Rather, the Veteran's COPD was consistently listed as requiring treatment for an exacerbation of respiratory symptoms.  Additionally, VA treatment records indicate that the medication prescribed to the Veteran, including inhalers, antibiotics, and steroids, were to treat symptoms brought on by his COPD.

As evidenced by VA treatment records, numerous opportunities have presented themselves for a physician to link the Veteran's respiratory complaints to his lung hernia residuals during the course of treatment; however, it is only the Veteran's COPD which has been identified and treated for the cause of such complaints. Similarly, medical records generated in the normal course of treatment for the Veteran only list his smoking history as a factor of his COPD, and do not point to his lung hernia residuals.

In sum, though the Veteran has respiratory symptoms including shortness of breath and abnormal diagnostic findings, the most probative evidence is that such complaints and findings are not causally related to his service-connected disability.  

In addition, the Board notes that the Veteran has a scar associated with his post-operative lung hernia residuals.  In this regard, the August 2008 VA examiner noted that the Veteran had a well-healed left thoracotomy scar which was not tender, elevated, depressed, erythematous, or otherwise abnormal.  The Board notes that an October 1988 VA examination documented that such scar was horizontal, measuring 5 inches in length and 1/4 inches in width (equaling 1.25 square inches), and was nontender and well-healed.  As such scar is asymptomatic, not of a size to warrant a compensable rating, and does not result in functional impairment, the Board finds that a separate rating for a scar associated with the Veteran's post-operative lung hernia residuals is not warranted.  38 C.F.R. § 4.118, DCs 7800-7805.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his lung hernia residuals.  The Board also acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  

In this regard, the Board is cognizant that the Veteran has alleged that his respiratory symptomatology is related to his service-connected lung hernia residuals; however, as a lay person, he is not competent to render such an opinion.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the etiology of the Veteran's respiratory symptomatology falls outside the realm of common knowledge of a layperson as such involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Consequently, the Veteran's statements attributing his respiratory symptomatology to his service-connected lung hernia residuals are afforded no probative weight.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected lung hernia residuals; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

In the present case, the Veteran's service-connected lung hernia residuals do not result in symptoms.  Even if such did have symptoms, such as breathing difficulties, such symptomatology is fully addressed by the rating criteria under which such disability is rated.  Accordingly, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected post-operative lung hernia residuals.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran is service-connected solely for his lung hernia residuals, hence, an extraschedular combined effects rating is not for consideration.

Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for his lung hernia residuals.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

C.  Service Connection Claim

The Veteran claims that his service-connected lung hernia residuals caused or aggravated his COPD.  He has not advanced any other theory of service connection.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In the instant case, there is no medical evidence of record supporting a nexus between the Veteran's service-connected post-operative lung hernia residuals and his COPD.  In this regard, the March 2009 VA examiner specifically found that the Veteran's lung hernia residuals and COPD were separate conditions, unrelated to each other.  Again, he explained that the lung abscess was a one-time event resulting from surgery for a benign tumor and that COPD was a condition which takes years to develop and was confirmed by the Veteran's pulmonary function studies.  The examiner further found that the Veteran's lung hernia was asymptomatic, as such occurred many years ago, and benign, and would therefore not cause symptoms this remotely.  The Veteran has not submitted any medical evidence to refute the March 2009 VA opinion or otherwise diminish its probative weight.

The Board acknowledges that the Veteran has a long history, i.e., 55 plus years, of smoking cigarettes, to include during his time in service.  See Board Hearing Transcript.  The Board further notes that a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. 
§ 3.300. 

The Board has considered the Veteran's testimony that his COPD was caused or aggravated by his service-connected lung hernia residuals.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Here, the Board finds that the question regarding the potential relationship between the Veteran's COPD and his service-connected post-operative lung hernia residuals to be complex in nature.  

Specifically, although the Veteran is competent to describe any difficulty breathing or other respiratory symptoms, the Board ascribes no probative value to his statements concerning the etiology of his COPD as there is no evidence that he is competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the etiology of COPD falls outside the realm of common knowledge of a layperson as such involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert, supra.  Therefore, the Veteran's lay statements regarding the etiology of his COPD are afforded no probative value.

Therefore, based on the foregoing, the Board finds that the probative evidence is against the Veteran's claim for service connection for COPD as secondary to post-operative lung hernia residuals.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against his claim of service connection for COPD as secondary to post-operative lung hernia residuals, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

A rating in excess of 30 percent for post-operative lung hernia residuals is denied.

Service connection for COPD as secondary to post-operative lung hernia residuals is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In accordance with the Board's remand directives, the Veteran was afforded a VA examination for his hypertension in July 2010.  The examiner was asked to provide an opinion addressing, in part, whether the Veteran's hypertension was aggravated by his service-connected post-operative lung hernia residuals, to include the medications he takes for such disability, or otherwise related to his military service.  

Regarding aggravation, the examiner stated "there is no indication that [the Veteran's] hypertension has been aggravated by the chest wall hernia, and its repair."  The Board notes that once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  See Barr, supra.  Here, the Board finds that such opinion is insufficient as the examiner did not provide a rationale for his finding.  Additionally, the examiner did not provide an opinion on whether the Veteran's hypertension was otherwise related to his military service, as directed by the Board.  Accordingly, the Board finds that a new opinion, which thoroughly addresses the above questions, must be obtained on remand.  As an aside, while the examiner also did not provide an opinion as to whether the Veteran's hypertension was aggravated by medications he takes for his lung hernia residuals, the Board notes that the record establishes that the referenced medication is for the Veteran's non-service-connected COPD and not his lung hernia residuals.  Thus, the Board need not pursue an opinion with respect to that point.  

Additionally, as the outcome of the Veteran's service connection claim for hypertension may impact his claim of entitlement to a TDIU, the latter claim is inextricably intertwined with the former claim and adjudication of the TDIU claim must be deferred until the AOJ has adjudicated the Veteran's remanded service connection claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's July 2010 examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the July 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion as to whether it is at least as likely or not (a 50 percent or greater probability) that the Veteran's hypertension is aggravated by his service-connected post-operative lung hernia residuals, or otherwise related to his military service.

A complete rationale must be provided for the opinion.  In offering such opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the incurrence of his hypertension and the continuity of symptomatology.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


